Citation Nr: 9900158	
Decision Date: 01/06/99    Archive Date: 01/12/99

DOCKET NO.  96-28 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veterans death.

2.  Entitlement to an effective date earlier than September 
30, 1994, for a grant of service connection for post-
traumatic stress disorder (PTSD), for accrued benefits 
purposes.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESSES AT HEARING ON APPEAL

Appellant and her daughter


ATTORNEY FOR THE BOARD

Steven D. Reiss, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1937 to July 1940 
and from January 1941 to October 1945.  He was a prisoner of 
war (POW) of the German Government from November 1944 to May 
1945, and his decorations include the Purple Heart Medal.

This matter comes to the Board of Veterans Appeals (Board) 
on appeal from a July 1995 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina, which denied the appellants claims for 
entitlement to service connection for the cause of the 
veterans death.  In that same decision, the RO granted 
service connection for PTSD, for accrued benefits purposes, 
and assigned a 30 percent evaluation therefor, effective 
September 30, 1994.  

The appellant is the veterans surviving spouse, and she has 
appealed both the denial of service connection for the cause 
of the veterans death and the effective date of service 
connection for PTSD that was assigned by the RO.  

In a statement dated in July 1996, the appellant raised 
issues of entitlement to service connection, for accrued 
benefits purposes, for frostbite, hypovitaminosis, beriberi, 
peripheral neuropathy, depressive neurosis, a dysthymic 
disorder and pellagra.  38 C.F.R. § 3.155 (1998).  These 
issues have not been developed for appellate review and are 
referred to the RO for appropriate action.

In September 1997, the appellant, her daughter, and her 
representative appeared at a hearing before the undersigned, 
sitting in Washington, D.C.


CONTENTIONS OF APPELLANT ON APPEAL

The appellant contends, in essence, that the veterans PTSD 
played a material role in his death from acute coronary 
insufficiency.  She asserts that this service-connected 
disability, together with nonservice-connected physical 
conditions related to his experiences as a POW and a combat 
veteran during World War II, contributed substantially and 
materially to his coronary insufficiency that caused his 
death.  In support of her claim, she has submitted a July 
1996 medical report in which the physician concluded that the 
veterans PTSD contributed to his death.  In addition, the 
physician has submitted medical literature that indicates 
that PTSD has been shown to increase cardiovascular 
symptomatology and morbidity.

With regard to her claim for entitlement to an earlier 
effective date for the establishment of service connection 
for PTSD, the appellant contends that the effective date 
should be in April 1991.  In support of her assertion, she 
says that the medical evidence on file when the veteran 
previously filed his claim for service connection for this 
disorder supported a grant of that benefit.  Further, she 
maintains that the evidence, upon which the RO relied in July 
1995, when it granted service connection for PTSD, was 
essentially the same as that already of record when the claim 
was previously denied.




DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veterans 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the evidence supports the 
claim for service connection for the cause of the veterans 
death.  It is further the decision of the Board that the 
preponderance of the evidence is against the claim for an 
effective date earlier than September 30, 1994, for a grant 
of service connection for PTSD, for purposes of accrued 
benefits.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.

2.  The claim for entitlement to service connection for PTSD 
was denied by the RO in a decision entered in May 1991, which 
determination was affirmed by the Board in a decision entered 
in June 1994.  

3.  The veterans petition to reopen his claim of entitlement 
to service connection for PTSD was received on September 30, 
1994.

4.  He was first diagnosed as having PTSD in December 1994.

5.  In a rating decision dated in July 1995, the RO granted 
service connection for PTSD, effective September 30, 1994, 
the date of receipt of the application to reopen the service 
connection claim.

6.  The veteran died in April 1995, when he was 76 years old, 
due to acute coronary insufficiency; hypertension was listed 
as the sole significant condition underlying his cause of 
death.  

7.  At the time of death, service connection was in effect 
for a residual shell fragment wound scar on his right arm, a 
right leg scar, and malaria, each of which had been evaluated 
at a noncompensable level, effective October 17, 1945.  
Service connection was also in effect for residuals of a 
tonsillectomy and for status post pterygium of his right eye, 
each of which had been evaluated at a noncompensable level, 
effective November 14, 1985.  

8.  In July 1995, subsequent to the veterans death, the RO 
established service connection for PTSD, for accrued benefits 
purposes, and assigned a 30 percent evaluation for this 
disability, effective September 30, 1994.

9.  The medical evidence shows that the veterans PTSD, which 
was incurred as a result of service, materially hastened his 
death from acute coronary insufficiency.  


CONCLUSIONS OF LAW

1.  A disability that was incurred as a result of service 
contributed substantially to the cause of the veterans 
death.  38 U.S.C.A. §§ 1310, 5107 (West 1991); 38 C.F.R. 
§ 3.312 (1998).

2.  The criteria for the assignment of an effective date 
earlier than September 30, 1994, for a grant of service 
connection for PTSD, for the purpose of accrued benefits, 
have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107, 5108, 
5110, 7103, 7104 (West 1991 & Supp. 1998); 38 C.F.R. 
§§ 3.156, 3.400 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

In February 1991, the veteran filed a claim for service 
connection for PTSD.  His claim was denied by the RO in May 
1991.  He perfected an appeal, and in decision dated in June 
1994, the Board denied service connection for PTSD, noting 
that there was no evidence that showed that he had this 
disorder.  Thereafter, in December 1994, he was diagnosed has 
having PTSD by VA on an outpatient evaluation.

As noted above, the cause of death, as listed on the 
Certificate of Death, was acute coronary insufficiency.  
Hypertension was listed as the only significant condition 
underlying his death.  The appellant does not contend that 
his cardiovascular problems were related to his period of 
military service.  Rather, she contends, in essence, that his 
PTSD materially hastened his demise from heart disease.

In December 1994, following comprehensive psychiatric testing 
at the Greenville, North Carolina Vet Center, the veteran was 
initially diagnosed as having PTSD.  In pertinent part, the 
examiner stated, It is clear from the veterans combat 
trauma and past psycho-social history that he suffered from 
PTSD throughout the course of his life cycle.  It is my 
clinical impression that this veteran met the criteria for 
lifetime PTSD (chronic).  Based on this evidence, in July 
1995, the RO granted service connection for PTSD, for accrued 
benefits purposes.

During a 1997 hearing, the appellant and her daughter 
essentially testified that veteran had suffered from PTSD 
symptomatology for many years, and that maintained that his 
symptoms, along with his physical condition that they alleged 
was attributable to his experiences as a POW of the German 
Government and his 


combat service in World War II, contributed to his death.  At 
the hearing, the appellant submitted a medical report from a 
private physician, dated in July 1996, who, she testified, 
had treated the veteran since 1993.  The report was 
accompanied by a waiver of RO consideration.

In his July 1996 report, the physician stated that he had 
treated the veteran for severe PTSD that was a direct result 
of combat and POW experiences in World War II.  Notably, the 
doctor said, Im sure that these high anxiety levels and 
constant hypervigilance contributed to his acute coronary 
insufficiency and resultant death.  In support of his 
conclusion, the physician stated recent studies had shown 
that that individuals with panic attacks had a higher rate of 
heart disease and premature death.  With his report, the 
doctor submitted medical literature that supported his 
conclusion.


Analysis

Following a review of the evidence, the Board finds that the 
appellants claims for entitlement to service connection for 
the cause of the veterans death and to an effective date 
earlier than September 30, 1994, for a grant of service 
connection for PTSD, for accrued benefits purposes, are 
plausible or capable of substantiation; thus, they are well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  When a 
well-grounded claim is submitted, VA must assist the claimant 
in developing facts pertinent to the claim.  Id.  The Board 
is satisfied that all available relevant evidence has been 
obtained regarding the claim, and that no further assistance 
to the appellant is required to comply with 38 U.S.C.A. 
§ 5107(a).





A.  Cause of death

To establish service connection for the cause of the 
veterans death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.
The only medical evidence of record addressing the issue of 
whether PTSD contributed substantially or materially to cause 
the veterans death is the July 1996 private medical report 
and the accompanying medical literature.  In that report, the 
physician, who treated the veteran for PTSD prior to his 
death, supported the appellants position and opined that the 
psychiatric disorder, which was incurred as a result of 
service, certainly contributed to the veterans acute 
coronary insufficiency and resultant death.  The medical 
literature also supports this conclusion.  In the absence of 
any medical evidence to the contrary, the Board concludes 
that the evidence supports the claim for service connection 
for the cause of the veterans death.


B.  Earlier effective date

As noted above, the Board denied service connection for PTSD 
in June 1994, on the basis that the evidence did not confirm 
that the veteran had PTSD.  That decision is final based on 
the evidence then of record.  However, it may be reopened if 
new and material evidence is submitted.  38 U.S.C.A. §§ 5108, 
7103, 7104; 38 C.F.R. §§ 3.156(a), 20.1100, 20.1105.  The 
veteran subsequently filed a petition to reopen his claim for 
this benefit, which was received on September 30, 1994.  He 
was diagnosed as having PTSD by a VA examiner on an 
outpatient evaluation in December 1994.  Thereafter, in a 
rating decision, dated in July 1995, service connection was 
granted for PTSD, effective from September 30, 1994, the date 
of receipt of his petition to reopen his service connection 
claim.  

The appellant has not alleged that any previous RO or Board 
decision contained clear and unmistakable error.  When 
attempting to raise such a claim, a claimant must describe 
the alleged error with some degree of specificity, and, 
unless it is the kind of error that, if true, would be clear 
and unmistakable error on its face, must provide persuasive 
reasons as to why the result would have been manifestly 
different but for the alleged error.  Fugo v. Brown, 6 Vet. 
App. 40, 43-44 (1993).  That is not the situation here, for 
the reasons explained above.  Thus, there is no claim of 
entitlement to an earlier effective date based on clear and 
unmistakable error.  

The legal and regulatory framework concerning effective dates 
provides that, except as otherwise provided, the effective 
date of an evaluation and award of pension, compensation or 
dependency and indemnity compensation based on an original 
claim, a claim reopened after final disallowance or a claim 
for increase will be the date of receipt of claim or the date 
entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400(a).  The effective date of an 
award of direct service connection is the day following 
separation from active service or date entitlement arose if 
the claim is received within one year after separation from 
service; otherwise, the effective date is the date of receipt 
of claim, or date entitlement arose, whichever is later.  
38 C.F.R. § 3.400(b)(2).  

The effective date of an award of service connection based on 
new and material evidence following an earlier denial is the 
date of receipt of claim or date entitlement arose, whichever 
is later.  Since the RO has granted benefits as of the date 
the veteran filed his petition to reopen his claim, it has 
already assigned the earliest possible effective date for the 
grant of such benefits.  Hence, the Board concludes that an 
effective date earlier than September 30, 1994, for a grant 
of service connection for PTSD, is not warranted.



ORDER

Service connection for the cause of the veterans death is 
granted.

The assignment of an effective date earlier than September 
30, 1994, for a grant of service connection for PTSD is 
denied.



		
	M. CHEEK
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
